Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Nicholas-Applegate Convertible & Income Fund II In planning and performing our audit of the financial statements of Nicholas-Applegate Convertible & Income Fund II ("the Fund") as of and for the year ended February 28, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Fund’s internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.
